DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The disclosure as filed and amended is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears that Applicant has hastily edited a literal translation of a foreign document and, as a result, the disclosure is replete with issues of clarity due to apparent grammatical and idiomatic errors.  Examiner has made an attempt to identify such errors, but may have missed some.  As a result, it is suggested that Applicant carefully and thoroughly review the claims and Specification to ensure (1) grammatical and idiomatic clarity, (2) that elements of the claims are positively recited, and (3) that references back to previously defined elements in the claim are consistent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, and 4-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Those claims not identified and discussed below (e.g., claim 5) are properly rejected by virtue of their dependency from a rejected claim.
Regarding claim 1, Applicant recites “a settable rated rotor speed” in line 6 of the claim as amended.  It is unclear what “a settable rated rotor speed” is meant to be.  As is understood in the art, a “rated speed,” for example a rated rotor speed, is not a “settable” parameter; instead, the rated speed is one at which the manufacturer of the component specifies as the maximum rated speed for achieving maximum rated power.
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.  See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Here, Applicant has not provided any such clear redefinition (i.e., “a special definition”) within the disclosure as filed.  While Applicant states “the rated rotor speed preferably describes the rotational speed of the rotor at which a generator … attains the rated power,” there are two problems with the statement: first, it does not define “a settable rated rotor speed” and second, it is not a clear definition, but instead only a preferential interpretation.
Applicant has also stated that “[i]n the context of this disclosure, in the case in which the control rotational speed deviates from the rated rotor speed during operation at rated power, the control rotational speed is referred to synonymously with the rated rotor speed.”  First, this is not a proper redefinition of the term; Applicant is not redefining “the control 
It is clear from Applicant’s own disclosure that these terms are not understood to be synonymous within the field of endeavor and, as such, any redefinition of the term requires a clear and unambiguous definition of the term being used in a contrary manner.  Furthermore, Applicant’s half-way attempt at a preferential definition serves no beneficial purpose: indeed, referring to two different concepts as the exact same thing can only serve to confuse the intended scope and meaning of the claims.  For example, one can control the control rotational speed even when it departs from the rated rotational speed, but one cannot alter the rated rotational speed.  
For purposes of examination, every instance of “a/the settable rated rotor speed” will instead be interpreted as “a setpoint rotor speed.”  Should Applicant wish for a different interpretation, appropriate amendments to the Specification and/or claims will be required.
Regarding claim 2, Applicant recites a step of “determining quantities and positions of the plurality of vortex generators on the plurality of rotor blades in dependence on the determined turbulence class.”  It is wholly unclear how this step is meant to be completed; as recited, claim 2 is drawn initially to a method of operating the rotor of a wind turbine, involving a determination of turbulence class at the site of installation.  As understood by Examiner, the placement and design of vortex generators is a part of creation or assembly of the blade.  As such, it is unclear how Applicant proposes to install vortex generators on a wind turbine that is already installed and in operation.
Regarding claims 9-11, 19, 20, 22, and 23, Applicant again recites quantity and arrangement of the vortex generators based on parameters measured after the blades and wind turbine are designed, assembled, and operational.  As such, the rejection of claim 2 under §112 applies, mutatis mutandis, to each of claims 9-11, 20, 22, and 23.
With respect to the design based on air density recited in claims 10, 11, 19, 20, 22, and 23, Examiner notes that air densities are also recited as being “site specific” or are recited in steps following a step of operation.  As such, these claims still seemingly rely on post-installation operational parameters for the purposes of designing the components, despite utilizing air density instead of (or in addition to) air turbulence measurements.
Regarding claim 4, Applicant has failed to positively recite “a plurality of differing power curves” and, thus, it is unclear whether there is in fact proper antecedent basis for the limitation.  Appropriate clarification is required.
Regarding claims 6, 8, 17, and 18, Applicant has failed to consistently refer back to established elements when reciting “the rated rotor speed.”  The claims must recite “the settable rated rotor speed” if Applicant wishes to be their own lexicographer (assuming a special definition is provided in future amendments).  As currently recited, it is unclear whether Applicant is referring to “a settable rated rotor speed” of claim 1, establishing a new element, or referring to the commonly understood meaning of “rated rotor speed.”  Clarification is required.
Regarding claim 13, Applicant has failed to positively recite “a plurality of differing power curves,” thus creating an issue of clarity.  Due to the failure to positively recite the element, it is unclear whether Applicant has an issue of improper antecedent basis (i.e., i.e., should the claim instead depend from claim 4).  Appropriate clarification is required.
Regarding claim 15, Applicant recites “wherein in response to transition from a lower turbulence class to a higher turbulence class,” but no such transition has been positively recited in the immediate or preceding claims.  Furthermore, there appear to be no mechanisms recited that would permit the detection of wind transitioning between turbulence classes.  Clarification is required.
Regarding claim 16, Applicant recites “an increase in blade angles at at least one operating point.”  First, Applicant has not recited even a single operating point in the immediate or preceding claims.  Second, the language selected by Applicant is unnecessarily confusing; as understood by Examiner, the claim attempts to recite, e.g., “ an increase of the blade angles for at least one operating point.”  Such language is far more clear than the instant language.  Furthermore, it is unclear what is intended by the phrase “associated with” as recited in line 2.  Is the lowering of the settable rated rotor speed an effect of increasing blade angles? Is the lowering of the settable rated rotor speed performed by increasing blade angles?  Or is there another intended and valid interpretation?  Clearly there are multiple possible and plausible interpretations of the claim language and, thus, the claims fail to meet the clarity requirements of §112.
Regarding claim 18, Applicant recites “in the case of the wind power installation designed in dependence on a turbulence class” in lines 2-3 of the claim as amended.  No such operation of a wind power installation or the apparatuses being controlled.  None of the claims recite the design of a wind power installation “designed in dependence on a turbulence class.”  Furthermore, Applicant has recited “a turbulence class” in line 3 of the claim as amended, introducing another “a turbulence class” in addition to the one recited in claim 1.  Appropriate clarifications are required.
Regarding claim 21, Applicant recites “wherein closed-loop control of the rotational speed of the wind power installation is effected in dependence on a site-specific air density.”  Applicant has failed to positively recited “a closed-loop control,” thus creating an apparent issue of antecedent basis.  Furthermore, there is not any antecedent basis for “the rotational speed of the wind power installation” in the claim.  Appropriate clarification is required.
Due to the overwhelming number of clarity issues related to claims 2, 9-11, 16-20, 22, and 23, Examiner is unable to provide an examination of these claims based on prior art at this time.  Specifically, it is wholly unclear how Applicant intends to design and install vortex generators based on parameters that can only be measured after the wind power installation has begun operating.  Furthermore, none of the claims are drawn toward a method of design or assembly of a wind turbine or wind power installation.  As a result, Examiner cannot determine the scope of the claims in order to conduct an examination thereof.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 12-15, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0234437 (“Bjerge”).
Regarding claim 1, Bjerge discloses:
A method comprising:
	operating a wind power installation to generate electrical power from wind, wherein the wind power installation has an aerodynamic rotor having a plurality of rotor blades with adjustable blade angles (para. [0021]), wherein the operating comprises:
operating the rotor at a settable rated rotor speed (para. [0048]; “operated in its known ‘normal’ mode”), and
	determining a turbulence class at a site of the wind power installation (paras. [0051-52] discussing “wind turbulences” with respect to “wind turbulence threshold value,” thus there is an inherent determination of a turbulence class at a site of the wind power installation), [and]

Regarding claim 3, Bjerge discloses:
A method comprising:
	operating a wind power installation to generate electrical power from wind, wherein the wind power installation has an aerodynamic rotor having a plurality of rotor blades with adjustable blade angles (para. [0021]), wherein the operating comprises:
operating the rotor at a settable rated rotor speed (para. [0048]; “operated in its known ‘normal’ mode”) based on a blade angle characteristic (blade characteristic = blade pitch; see para. [0021]), and
	determining a turbulence class at a site of the wind power installation (paras. [0051-52] discussing “wind turbulences” with respect to “wind turbulence threshold value,” thus there is an inherent determination of a turbulence “class” at a site of the wind power installation), [and]
	wherein the blade angle characteristic is defined in dependence on the determined turbulence class (paras. [0051-53]).
Regarding claim 5, Bjerge discloses the limitations as set forth in claim 1 and further discloses the turbulence class (“a turbulence class” is merely an arbitrary designation of a range of turbulence values; Bjerge has at least three turbulence classes: a first class wherein no turbulence is present, or the turbulence remains below a threshold, and the rotor speed is 
Regarding claim 6, Bjerge discloses the limitations as set forth in claim 5 and further discloses the settable rated rotor speed, in dependence on the determined turbulence class, is effected in such a manner that the loads to be expected on the rotor due to the measured turbulence intensity are compensated for (para. [0056] discussing the method keeping fatigue loads below fatigue load limits).
Regarding claim 7, Examiner finds that Bjerge discloses the limitations as set forth in claim 1 and further discloses the turbulence class being selected from a group that includes turbulence class “A”, turbulence class “B” and turbulence class “C.”  To clarify, the language of this claim imposes no meaningful limitations on the scope of the method.  The letters A, B, and C carry no inherent or even suggested meaning with respect to turbulence.  Indeed, this claim merely states that there are three wholly arbitrary “classes” of turbulence.  
Bjerge does not explicitly disclose having “classes” of turbulence, but does discuss how “rotational speed is reduced in dependency of increasing wind turbulences.”  Under the doctrine of broadest reasonable interpretation, each increment of wind turbulence may be construed as a “turbulence class.”  Thus, Bjerge has at least three turbulence classes: a first class wherein no turbulence is present and the rotor speed is operated normally; a second class 
As such, Bjerge anticipates the limitations of claim 7.
Regarding claim 8, Bjerge discloses the limitations as set forth in claim 7 and further discloses the settable rated rotor speed is defined, with respect to the determined turbulence class, in such a manner that the rated rotor speed is lower for turbulence class “A” than for turbulence class “B”, and lower for turbulence class “B” than for turbulence class “C”.
To further clarify Examiner’s position, it is necessary to refer back to the rejections of claims 5 and 7, above.  The rejection of claim 5 defines three different “classes” of turbulence within the Bjerge reference; the rejection of claim 7 establishes that the classes of Bjerge are equivalent to the wholly arbitrary and undefined classes of instant claim 7.  Since Applicant has not claimed any definition of the classes A, B, and C, Examiner is free to interpret them under the doctrine of broadest reasonable interpretation.  As such, Examiner finds that the third class of Bjerge (turbulence values above the threshold) is equivalent to class A of the instant claims; the second class of Bjerge (turbulence is at the threshold) is equivalent to class B of the instant claims; and the first class of Bjerge (turbulence is below the threshold) is equivalent to class C of the instant claims.
Turning now to the disclosure of Bjerge, we find that class C imposes no meaningful rotor speed limitations on the method of Bjerge because the installation is operating under “normal conditions” and the rotor speed varies with the wind.  When wind conditions change 
As such, Bjerge anticipates claim 8. 
Regarding claim 12, Bjerge discloses the limitations as set forth in claim 1 and further discloses the settable rated rotor speed being set in dependence on a site-specific air density (inherent; site-specific air density effects turbulence, thus any control based on turbulence is also a control based, at least indirectly, on site-specific air density).
Regarding claim 13, Bjerge discloses the limitations as set forth in claim 1 and further discloses the wind power installation being operated, in dependence on the [determined] turbulence class, according to differing operating characteristics, such that differing power curves are provided in dependence on the [determined] turbulence class.
To clarity Examiner’s position, Bjerge discloses a plurality of turbulence classes.  At the most basic interpretation of Bjerge, there are at least two classes: turbulence below a turbulence threshold and turbulence at or above said threshold.  Furthermore, Bjerge discloses differing methods of operation based on wind speed and wind turbulence (paras. [0051-54]).  In the first of these methods of operation, the wind turbine has a “standard” power curve for normal operations.  In the second of these methods of operation, the wind turbine has a power limited mode wherein output power is reduced while rotational speed is kept constant (i.e., “a second power curve”).  Examiner notes that these modes of operation are switched in dependence on wind speed, but further notes that the turbulence control loop of Bjerge is not after power has been limited.  As a result, when the method is in a first turbulence class (i.e., below the threshold), the system operates according to a first power curve; when the method is in a second turbulence class, the system operates according to a modified power curve imposed by the first control loop.   
As a result, Examiner finds that Bjerge discloses differing power curves being provided in (indirect) dependence on the turbulence class and, thus, claim 13 is anticipated by Bjerge.
Regarding claim 14, Bjerge discloses the limitations as set forth in claim 1 and further discloses the blade angle characteristic being defined in dependence on the determined turbulence class (para. [0052]; “rotational speed of the rotor is reduced … by an adjustment of the pitch angles of the blades”).
Regarding claim 15, Bjerge discloses the limitations as set forth in claim 1 and further discloses, in response to [a] transition from a lower turbulence class to a higher turbulence class, the method comprises lowering the settable rated rotor speed (paras. [0044] and [0052]).
Regarding claim 21, Bjerge discloses:
A method comprising:
operating a wind power installation to generate electrical power from wind, wherein the wind power installation has an aerodynamic rotor having a plurality of rotor blades with adjustable blade angles (para. [0021]), wherein the operating comprises:
operating the rotor at a settable rated rotor speed (para. [0048]; “operated in its known ‘normal’ mode”), wherein closed loop control of the [settable rated rotor speed] of the wind power installation is effected 
Regarding claim 24, Applicant merely recites a wind power installation having a control system configured to implement the method of claim 1.  As detailed above, Bjerge anticipates the method of claim 1.  Bjerge further discloses “a method to control the operation of a wind turbine,” thus Bjerge teaches “a wind power installation” according to claim 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjerge in view of common knowledge.
Regarding claim 26, Bjerge discloses the limitations as set forth in claim 24, but does not explicitly disclose a wind farm having a plurality of wind turbines.  The grouping of wind turbines into wind farms is well-known.  As such, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Bjerge by creating a wind farm out of a plurality of wind turbines for the purposes of generating more power from wind.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832         

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832